Citation Nr: 9928921	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-13 751	)	DATE
	)                                
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether a timely notice of disagreement with a July 1982 
rating decision, concerning the issue of entitlement to an 
earlier effective date for the grant of service connection 
for cystic acne with residual scars, was timely filed.

2.  Entitlement to an effective earlier than January 14, 
1997, for an award of VA disability compensation for post 
traumatic stress disorder (PTSD).

3.  Entitlement to a disability evaluation in excess of 50 
percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations rendered since 
May 1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.

In May 1997, the RO granted service connection for PTSD, 
evaluated as 10 percent disabling.  The appellant was 
notified of this rating decision and of his appellate rights 
in June 1997.  The appellant filed notice of disagreement 
(NOD) in July 1997, wherein he challenged the assignment of 
the 10 percent rating.  The RO furnished a Statement of the 
Case (SOC) in June 1998; and the appellant submitted a 
Substantive Appeal (VA Form 9) in August 1998.

By a rating decision dated in December 1998, the RO increased 
the rating to 50 percent for the service-connected PTSD.  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereinafter the "Court"), has held that on a claim 
for an original or an increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The Court further held that, where a claimant has 
filed an NOD as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.

In written correspondence received by the RO in August 1998, 
and in February 1999, the appellant maintained that he should 
be awarded retroactive benefits dating back to 1970 for his 
service-connected acne, and back to 1982 for his service-
connected PTSD.  Considering the former, the Board notes that 
the RO apparently considered the correspondence as a notice 
of disagreement of the rating decision dated in July 1982, 
which assigned an effective date of March 1982, following a 
grant of service connection for cystic acne with residual 
scars.  In doing so, the RO issued a statement of the case in 
March 1999, which contained a determination relative to the 
issue of whether a timely appeal had been filed with respect 
to the effective date assigned for the grant of service 
connection for acne, with the law and regulations applicable 
to the issue of timeliness of appeals.  The statement of the 
case also included an enclosure letter explaining the 
appellant's right to perfect an appeal.  Later that month, in 
March 1999, the appellant submitted his substantive appeal.  
As this matter is properly before the Board, the issue will 
be construed as whether a timely notice of disagreement with 
a July 1982 rating decision, concerning the issue of 
entitlement to an earlier effective date for the grant of 
service connection for cystic acne with residual scars, was 
timely filed.

Considering the latter, the Board notes that an initial 10 
rating was assigned, following the grant of service 
connection for PTSD, in a May 1997 rating decision.  
Subsequently, in a December 1998 rating action, the 
disability rating for PTSD was increased to 50 percent, 
effective from January 14, 1997.  The RO sent the appellant a 
letter to this effect in January 1999, along with a copy of 
the rating decision and notice of his appellate rights.  In a 
statement, dated in February 1999, the appellant referred to 
the effective assigned for the 50 percent rating.  The Board 
will liberally construe the February 1999 statement as a 
timely notice of disagreement with respect to this effective 
date claim.  In March 1998, the RO furnished a statement of 
the case, which included the relevant legal criteria.  The 
record discloses that the appellant filed his substantive 
appeal later that month, in March 1998.  Therefore, under 
these circumstances, the Board will construe the issue as 
entitlement to an effective date earlier than January 14, 
1998, for an award of VA disability compensation for PTSD.

The Board notes that the appellant, in correspondence 
received in April 1999, appears to have raise the issue of 
entitlement to service connection for chloracne due to 
exposure to Agent Orange.  As this issue is not now in an 
appellate status before the Board, it is referred to the RO 
for appropriate action.

The issues of entitlement to an effective date earlier than 
May 29, 1997, for the assignment of a 30 percent disability 
rating for cystic acne with residual scars, and entitlement 
to an increased rating in excess of 30 percent for cystic 
acne with residuals scars, will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  In a July 1982 rating decision, the RO granted service 
connection for cystic acne, residual scar due to surgical 
removal, and assigned a 10 percent rating, effective March 
16, 1982.  By that same rating action, the RO also denied the 
appellant's claim seeking entitlement to service connection 
for PTSD.  The appellant was notified of the May 1982 rating 
determinations and of his appellate rights by a letter dated 
in July 1982.

2.  The RO did not receive any communication from the 
appellant capable of being construed as a notice of 
disagreement with such rating determinations within one year 
from the date of mailing the July 1982 notification letter; 
and, hence, the May 1982 rating decision became final.

3.  The request to reopen a claim for service connection for 
PTSD was received by the RO on January 14, 1997.

4.  By a rating decision of May 1997, the RO granted service 
connection for PTSD and assigned a 10 percent rating.  In a 
subsequent rating action, dated in December 1998, the RO 
increased the rating for PTSD to 50 percent disabling, 
effective from January 14, 1997.

5.  The evidence of record reflects that the appellant's 
service-connected PTSD is manifested by a depressed mood, 
anxiety, nightmares, sleep disturbance, exaggerated startle 
response, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSIONS OF LAW

1.  A timely notice of disagreement was not filed by the 
appellant with respect to the effective date assigned, 
following the grant of service connection for cystic acne 
with residual scars, or with respect to the denial of service 
connection for PTSD, by the RO in the July 1982 rating 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.201, 20.302 (1998).

2.  The criteria for an effective date earlier than January 
14, 1997, for a 50 percent disability rating for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.151, 3.155, 3.400(2)(i), (o)(2), (q)(1)(ii) 
(1998).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155; 5107 (West 
1991); 38 C.F.R. §4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether a timely notice of disagreement with a 
July 1982 rating decision, concerning the issue of 
an earlier effective date for the grant of service 
connection for cystic acne with residual scars, 
was timely filed.

A review of the record reflects that in July 1982, the RO 
entered a rating decision granting service connection for 
cystic acne with residual scars.  This disability was 
evaluated as 10 percent disabling.  The effective date of the 
award of service connection was March 16, 1982, the date on 
which the claim was received.  The appellant was notified of 
the actions concerning the initial award of the 10 percent 
rating and effective date assigned, following the grant of 
the service, in a letter dated in July 1982.

Appellate review of a RO decision is initiated by a notice of 
disagreement and "completed by a substantive appeal after a 
statement of the case is furnished."  38 U.S.C. § 7105(a) 
(1997).  An appeal consists of a timely filed notice of 
disagreement in writing, and after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
C.F.R. 20.200 (1998).  A notice of disagreement must be filed 
within one year from the date of mailing of notice of the 
determination by the RO.  38 U.S.C. § 7105(b)(1) (1997); 38 
C.F.R. § 20.302(a) (1998).  A notice of disagreement is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (1998).

The benefit sought by the appellant was granted by the RO in 
a July 1982 rating action.  The appellant has not filed a 
timely notice of disagreement with the RO's July 1982 rating 
determination.  Although the additional correspondence 
between the appellant, the representative, and the RO 
occurred, the next written statements received from the 
appellant (or his representative) concerning the issue of an 
earlier effective date for the grant of service connection 
for cystic acne with residual scars were a VA Form 9 and a 
Statement in Support of Claim submitted by the appellant in 
August 1998, and in February 1999, respectively.  These 
statements were received too late to be considered a timely 
notice of disagreement.  As a result, the appellant has not 
filed a notice of disagreement as to the July 1982 rating 
decision.

Since no timely notice of disagreement has been filed by the 
appellant with regard to the effective date assigned, 
following the grant of service connection for cystic acne 
with residual scars, by the RO in the July 1982 rating 
action, the Board concludes that there is no appeal pending 
before it.  See Grantham v. Brown, 114 F.3d 1156, 1157-58 
(Fed.Cir. 1997); Barrera v. Gober, 122 F.3d 1930, 1032 
(Fed.Cir. 1997).  See also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed.Cir. 1996) (It is a well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated).  
Accordingly, this appeal is dismissed.


II.  Entitlement to an effective date earlier than 
January 14, 1997, for an award of VA disability 
compensation for PTSD.

The Board finds the appellant's claim for an effective date 
earlier than January 14, 1997, for an award of VA disability 
compensation for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the appellant is found to 
have presented a claim which is not inherently implausible. 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to this 
claim and that no further assistance to the appellant is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Unless specifically provided otherwise, the effective date 
for an award of compensation based on an original claim, a 
claim reopened after final adjudication or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application thereof.  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation which provides that 
the effective date for compensation will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

The effective date for an award of direct service connection 
will the day following separation from service or the date 
entitlement arose if the claim is received within one year 
after service separation, otherwise the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(2)(I).  The effective date for an award of 
service connection on the basis of new and material evidence, 
other than service department records, which is received 
after a final allowance, is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).  The effective date of an award 
of service connection on the basis of a reopened claim, which 
is received after a final disallowance, is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).  The effective date for an 
increased rating will be the earliest date it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within 1 year of such date; otherwise, 
the effective date will not be earlier than the date of 
receipt of application therefor.  38 C.F.R. § 3.400(o)(2).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (1998).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  
38 C.F.R. § 3.155.

Further, pursuant to 38 C.F.R. § 3.157(b)(2), an informal 
claim may consist of evidence from a private physician or lay 
person.  The regulation provides that the "date of receipt 
of such evidence will be accepted when the evidence furnished 
by or on behalf of the claimant is within the competence of 
the physician or lay person and shows the reasonable 
probability of entitlement to benefits."  Id.

A reopened claim is defined as "[a]ny application for a 
benefit received after final disallowance of an earlier claim 
. . . ."  38 C.F.R. § 3.160(e) (1998).

In this case, the appellant submitted an original claim 
seeking entitlement to service connection for PTSD in March 
1982, more than one year after service separation.  See 
38 C.F.R. § 3.160(b) (1998).  Service connection for PTSD was 
subsequently denied in a July 1982 rating decision.  In July 
1982, the RO sent the appellant notice of this adverse 
determination and of his appellate rights.  No appeal, which 
challenged the denial of the PTSD claim, was initiated.  
38 U.S.C.A. § 7105(a), (b)(2), (c) (West 1991); 38 C.F.R. 
§ 20.200, 20.201 (1998).  Therefore, this rating action 
constitutes a final disallowance of the claim for service 
connection for PTSD.  38 C.F.R. § 3.160(d) (1998).

In a statement received by the RO on January 14, 1997, the 
appellant requested that his claim for service connection for 
PTSD be reopen.  In that statement, the appellant indicated 
his belief that he suffered from PTSD arising from stressful 
events to which he was exposed during service.  Attached to 
this statement and also received on that same date was an 
October 1996 statement from a private physician, which 
indicated that the appellant was being treated by the VA for 
PTSD and that he was taking medication for that condition.  
The appellant's written statement with new medical evidence 
from a private physician in support of his claim for PTSD 
constitutes a claim to reopen and was reviewed by the RO on 
that basis.  38 C.F.R. § 3.160(e); see also 38 C.F.R. §§  
3.155, 3.157(b)(2).

Following a reopening of the claim, the RO, in a May 1997 
rating action, granted service connection for PTSD on the 
basis of new evidence, including both VA and private medical 
evidence, which showed service onset of PTSD.  The appellant 
subsequently received a November 1998 VA examination, 
following which the RO issued a December 1998 rating decision 
granting a 50 percent evaluation for PTSD, effective from 
January 14, 1997, the date of receipt of the appellant's 
claim to reopen.  The appellant subsequently perfected an 
appeal as to the January 14, 1997, effective date assigned.

The appellant testified at his June 1999 hearing to the 
effect that he believed that the appropriate effective date 
is the date of his release from service or, alternatively, 
the date of his 1982 claim.  When queried, however, the 
appellant indicated that he did not file a timely notice of 
disagreement relative to the initial rating decision in July 
1982.

The appellant contends that he is entitled to an earlier 
effective date for the award of VA compensation for the 
service-connected PTSD.  The RO has established that the 
effective date for both (1) service connection for PTSD and 
for (2) the 50 percent evaluation for this psychiatric 
disability, is January 14, 1997, the date of receipt of the 
reopened claim giving rise to the award.  The appellant's 
present claim necessarily contemplates an earlier effective 
date for the award of service connection itself, because the 
effective date for a particular evaluation for a disability 
can in no event precede the effective date of service 
connection for that same disability.  See generally Barrera 
v. Gober, 122 F.3d at 1033 (Plager, J. concurring) 
(explaining that a finding of service connection is a 
predicate for considering the percent of disability or the 
effective date).

In the present case, the RO's May 1997 allowance of service 
connection for PTSD was on the basis of new and material 
evidence which did not consist of service department records, 
and this was after a previous final disallowance by the RO in 
July 1982.  Thereafter, according to the applicable 
regulation, the earliest date for an allowance of service 
connection on the basis of new and material evidence (other 
than service department record) received after final 
disallowance is the date of the receipt of the new claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  While new and material evidence resulting 
in the allowance of service connection for PTSD arguably 
demonstrated entitlement to service connection at a date 
prior to the date of receipt of the claim to reopen itself, 
the application of the rule compels the assignment of the 
date of receipt of the claim, since it is the later event in 
the present case.  Id; 38 C.F.R. § 3.400(r).

Although the appellant contends that he is entitled to VA 
compensation for PTSD dating back to the date after his 
discharge from service, or in the alternative, dating back to 
1982, the governing statutory and regulatory criteria 
prohibit an effective date earlier than the date of receipt 
of claim, in this case January 14, 1997, absent clear and 
unmistakable error.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.105(a), 3.400(a)(1)(ii), (r).


III.  An evaluation in excess of 50 percent for PTSD.

The Board finds that the appellant's claim for an evaluation 
in excess of 50 percent for PTSD is plausible and capable of 
substantiation and is thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  See Drosky v. Brown, 10 Vet. 
App. 251, 245 (1997) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992)).  The Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

During the pendency of this appeal, in December 1998, the RO 
granted a 50 percent disability rating, effective from 
January 14, 1997.  Based on the fact that the 50 percent 
disability rating was engendered by the original claim filed 
in January 1997, the Board must review all of the evidence 
considered in the initial rating following the award of 
service connection in the May 1997 rating decision.  
Accordingly, the Board will consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disabilities evaluations are determined by the application of 
the schedule of rating, which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§  4.1, 4.10.  Therefore, when 
there is a question as to which of the two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Post traumatic stress disorder is rated under the portion of 
the VA Schedule for Rating Disabilities that pertains to 
mental disorders.  Prior to November 7, 1996, PTSD was rated 
under 38 C.F.R. § 4.132 (1996).  Effective November 7, 1996, 
the rating schedule for mental disorders was amended and 
redesignated as 38 C.F.R. § 4.130, Diagnostic Code 9411.  See 
61 Fed. Reg. 52,700 (October 8, 1996).  Where the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been conducted, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this instance, however, the appellant filed his 
claim after November 7, 1996, and as such only the amended 
rating criteria is for application in this case.  See Rhodan 
v. West, 12 Vet. App. 55, 57 (1998).

Under the amended criteria of Diagnostic Code 9411, a 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect or personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); and an inability to 
establish and maintain effective relationships.  Id.

Entitlement to service connection for PTSD was granted by a 
rating decision in May 1997, and a 10 percent evaluation was 
assigned.  This determination appears to have been based on 
the service records, to include the DD Form 214 (Report of 
Transfer or Discharge), which revealed the appellant served 
on active duty in the Republic of Vietnam, and received the 
Combat Infantry Badge.  The post-service evidence included an 
October 1996 medical statement from a private physician, 
received in January 1997.  This statement indicated that the 
appellant had been under the physician's care for more than 
10 years; that the appellant was under the care of the 
physicians at the VA medical center for treatment of PTSD; 
and that the appellant's treatment course consisted of 
prescribed medication to control his symptoms of depression.  
Subsequently, in April 1997, the appellant submitted a 
statement describing stressful events relative to his combat 
exposure.

In May 1997, the appellant underwent a VA examination for 
PTSD.  The medical examination report indicated that the 
appellant related subjective complaints of difficulty getting 
along with others, and that he was involved in an altercation 
with his supervisor.  He reported a five year history of 
medical treatment for depression, for which he was maintained 
on Prozac.  The appellant also reported symptoms of 
difficulty sleeping due to nightmares, avoidance of 
remainders of his Vietnam experiences, angry outburst, 
hypervigilance, exaggerated startled response, feelings of 
hopelessness and detachment, flashbacks, isolation from 
others.  On mental status evaluation, the examiner found no 
evidence of psychosis, past or present.  There was no 
evidence of organicity.  The examiner noted that although the 
appellant was maintained on Prozac, and reported episodes of 
depression, he did not appear to be depressed at the time of 
the examination.  A diagnosis was of PTSD.  The Global 
Assessment of Functioning (GAF) score  was 65.

An undated medical statement, received in July 1997, 
indicated that the appellant was diagnosed with PTSD during a 
May 1997 examination.  The physician further explained that 
"PTSD is a disorder manifested by depression, anxiety, 
increased impassivity, affective instability, and disrupted 
social relationships."

Clinical records, dated from May to December 1997, disclosed 
that the appellant received intermittent evaluation and 
treatment for his PTSD.  A May 1997 clinical report indicated 
that the appellant was evaluated with PTSD, and mood disorder 
due to alcohol dependence.  At that time, the appellant 
reported a history persistent depression, affective 
instability, "unrelieving" nightmares, distrust of others, 
and disrupted relationships.  There was no evidence of 
suicidal ideation present, but the appellant reported 
homicidal thoughts when aggravated by others.  It was also 
noted that the appellant continued to use alcohol, and 
occasionally used marijuana as a means of self-medication in 
order to sleep.  When seen in June 1997, the examiner noted 
that the appellant reported that his sleep problems had 
subsided with medication.  It was noted that changes would be 
made in the appellant's medication dosage and instructions 
for taking his medications to accommodate for reported 
periods of drowsiness during the afternoon hours.  By July 
1997, the appellant reported fewer mood swings.  It was noted 
that he denied suicidal or homicidal ideation, indicated he 
was in greater control of his actions, and denied alcohol 
use.  The examiner noted an assessment of PTSD, alcohol 
dependence, in remission, and depressive disorder not 
otherwise specified.  The appellant's dosage of Depakote was 
decreased.

Clinical records, dated in August 1997, indicated that the 
appellant had discontinued Depakote, because he was fearful 
that this medication would be shown on drug testing performed 
in conjunction with an employment examination to be given 
secondary to the appellant's PTSD diagnosis.  The appellant 
reported that since being off this medication, he did not 
experience many mood swings, but continued to experience 
fatigue.  He denied suicidal or homicidal ideation.  A 
clinical assessment of PTSD, and alcohol dependence, in 
remission, was indicated.  The examiner noted that the 
appellant would not be restarted on Depakote at that time, 
but would be reevaluated in three weeks.

The appellant underwent further VA examination in November 
1998.  The medical examination report indicated that the 
appellant reported use of alcohol and marijuana daily in 
order to sleep.  He also reported two to three panic attacks 
weekly, and episodes of agoraphobia.  It was noted that the 
appellant was separated from his second wife, and had been 
employed as a postal worker for 13 years.  The appellant was 
also noted to be involved in a pending personal matter 
arising from a comment he allegedly made to his supervisor.  
He reported ongoing work-related problems since 1997.  The 
examiner noted that the appellant's private physician had 
reported refused to refill his prescription for Prozac, 
unless the appellant discontinued the use of alcohol.  On 
mental status examination, there was no evidence of impaired 
thought processes or communication.  There was no evidence of 
delusions or hallucinations.  The appellant denied homicidal 
or suicidal ideation.  The appellant was noted to exhibit 
problems with recent memory and concentration, but 
demonstrated intact long term memory.  The examiner noted 
that evaluation showed evidence of depressed mood, anxiety, 
and impaired impulse control.  The examiner further noted 
that the appellant displayed markedly diminished interests, 
restricted range of affect, detachment from others, a sense 
of foreshortened future, difficulty sleeping, and 
physiological reactivity.  A GAF score range of 50 to 51 was 
indicated.  The diagnostic impression was alcohol dependence, 
depressive disorder, not otherwise specified, and PTSD (Axis 
I).

In a December 1998 rating decision, the disability evaluation 
for the appellant's service-connected PTSD was increased to 
50 percent pursuant to Diagnostic Code 9411 (effective from 
November 7, 1996), on the basis of all of the evidence 
described above.

During a June 1999 hearing, the appellant offered testimonial 
evidence concerning the nature and severity of his PTSD.  
While he is presently employed, the appellant testified to 
the effect that he is experiencing greater difficulty 
functioning.  He described symptoms of flashbacks, anxiety, 
panic attacks, nervousness, and episodes of forgetfulness.  
The appellant related that he will be eligible for retirement 
in five years, and indicated that he is trying to maintain 
himself for the duration of this five-year period.  He 
explained that he had been offered a supervisory position, 
but declined the position due to his symptoms.  According to 
the appellant, he had separated from his wife approximately 
two weeks earlier, following 21 years of marriage.  He 
indicated that he intended to purchase a house with the 
proceeds he received from his spouse's purchase of his 
interest in the marital home.  The appellant also reported 
that he maintains weekly telephone contact with his adult 
daughter, who resides in Florida, as well as his brother, who 
resides in North Carolina.  He denied any close relationships 
with anyone in his community.  The appellant reported a 
suicide attempt brought on by depression over his spouse's 
affair.  He recalled that his depressive episode was not 
relieved even with medication.  The appellant testified that 
he entered a detoxification program, and noted that he no 
longer used alcohol to assist with sleeping problems.  He 
reported that he now takes sleeping pills.  When queried, the 
appellant indicated that his belief that his PTSD symptoms 
are of such severity to as to warrant a 70 percent 
evaluation.

In evaluating the appellant's claim for an evaluation in 
excess of 50 percent disabling for his service-connected 
PTSD, the Board notes that the pertinent evidence of record, 
including the recent VA psychiatric examination, demonstrates 
that the appellant's psychiatric disability is manifested by 
symptoms of depression, intrusive thoughts and nightmares of 
Vietnam, anxiety, flashbacks, anger, and difficulty sleeping.  
However, while the appellant does experience problems with 
recent memory and concentration, he has been described as 
alert, oriented and cooperative, with intact long term 
memory.  There is no evidence, however, of impaired though 
processes, delusion, hallucination, or homicidal or suicidal 
ideation.  The evidence reveals that the appellant recently 
ended a 21 year marriage and, maintains no close 
relationships with anyone in his community.  He does maintain 
regular contact with his adult daughter and brother, and 
describes his relationships with these individuals as close.  
The appellant has also indicated his intent to purchase a 
house.  Further, he continues to be employed as a postal 
worker, and has described no further work-related incidents 
involving outbursts of anger.  Moreover, although the 
appellant has reported that his symptoms cause him distress 
in the work environment, he indicated that he was offered a 
position of increased responsibility as a supervisor, 
although he declined.  Furthermore, the examiner who 
conducted the November 1998 examination evaluated the 
appellant's social and industrial impairment as moderate to 
severe.

The Board finds that the appellant's symptomatology is not 
productive of more than a 50 percent evaluation.  The medical 
evidence of record, including the VA examination reports, 
demonstrates that the appellant exhibits markedly diminishes 
interest, restricted range of affect, detachment from others, 
a sense of foreshortened future, and difficulty sleeping.  
However, the medical evidence also shows the appellant to be 
coherent, with no impairment in though processes, or evidence 
of delusions or hallucination.  Therefore, a 70 percent 
evaluation is not warranted because the medical records do 
not reveal evidence of obsessional rituals which interfere 
with routine activities, speech which is intermittently 
illogical, obscure, or irrelevant.  The evidence also does 
not reveal near continuous panic affecting his ability to 
function independently or irritability with periods of 
violence.  Further, the appellant was not shown to have such 
deficiencies to cause an inability to establish and maintain 
effective relationships, as the record aptly demonstrates 
that the appellant has an effective relationship with his 
daughter and brother.

In reaching this determination, the Board has also considered 
the contention that the appellant's most recent VA 
examination did not accurately reflect the nature and extent 
of his PTSD symptoms.  Implicit in the appellant's contention 
is that the examination was inadequate.  A review of the 
November 1998 VA examination report, however, reveals no 
evidence of irregularity, and it contains very specific and 
detailed findings relative to the symptomatology associated 
with the appellant's PTSD.  Therefore, the fact that a 
clinical examination gives rise to evidence that does not 
establish entitlement to a higher evaluation does not render 
such an examination deficient.  Accordingly, the Board 
determines that the November 1998 compensation examination 
report accurately reflects the findings of that study.

Therefore, when all the evidence is reviewed, the Board 
concludes that the appellant's PTSD more nearly approximates 
a 50 percent evaluation.  See 38 C.F.R. § 4.7 (1998). 

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. § Parts 3 and 4, whether or not they 
were raised by the appellant, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the Board 
finds that these provisions do not support an evaluation in 
excess of 50 percent for the disorder at question.

That notwithstanding, the VA has an obligation under the 
38 U.S.C.A. § 5103(a) (West 1991) to advise an appellant of 
the evidence necessary to complete his or her application for 
VA benefits.  In this case, the appellant is hereby notified 
that preliminary review indicates that the evidence necessary 
for consideration of his claim on an extra-schedular basis 
under 38 C.F.R. § 3.321(b)(1), is documentary and/ or lay 
evidence which relates to such factors as interference with 
his employment status (i.e., employment, personnel, and 
medical data, etc.), as well as competent medical evidence of 
frequent periods of inpatient care, due solely to the 
service-connected disability at issue.  See Spurgeon v. 
Brown, 10 Vet. App.  194, 197-98 (1997).  Accordingly, the 
Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for increased VA benefits on an extra-schedular 
basis.  See Robinette v. Brown, 8 Vet. App. 69, 80 (1995).


ORDER

A timely notice of disagreement with the July 1982 rating 
decision, not having been filed, the appeal concerning the 
issue of entitlement to an earlier effective date for a grant 
of service connection for cystic acne with residual scars, is 
dismissed.

An effective date earlier than January 14, 1997, for an award 
of VA disability compensation for PTSD is denied.

An evaluation in excess of 50 percent for PTSD is denied.



REMAND

The Board finds that additional action by the RO is a 
prerequisite to further Board review of the appellant's 
claims.

The Board observes that during a June 1999 personal hearing 
before the undersigned member of the Board, the appellant, by 
and through his representative, raised the issues of whether 
there was clear and unmistakable error in (1) an April 1971 
rating decision, which denied service connection for 
sebaceous cyst on the face, (2) a July 1982 rating decision, 
which assigned a 10 percent disability rating for cystic acne 
with residual scars, and (3) in a July 1982 rating decision, 
which denied entitlement to service connection for PTSD.  
However, the arguments made during the June 1999 hearing 
represent the first time that these issues have been raised 
during the pendency of this appeal.  As such, they have not 
been developed for appeal, including issuance of a Statement 
of the Case with the law and regulations applicable to claims 
of clear and unmistakable error.  Therefore, the RO and the 
appellant's attention is direct the Court's decision in Fugo 
v. Brown, 6 Vet. App. 40 (1993), as well as Caffery v. Brown, 
6 Vet. App. 377 (1997), and thus this matter is referred to 
the RO for appropriate action.

In a June 1998 rating decision, the RO granted an increased 
evaluation to 30 percent for the appellant's service-
connected cystic acne, effective from May 29, 1997.  By 
letter, dated in July 1998, the RO provided notice of these 
rating determinations and notice of his right to initiate an 
appeal.  In statements, received by the RO in August 1998 and 
in February 1999, the appellant expressed his disagreement 
with the 30 percent evaluation, as well as effective date, 
assigned for the cystic acne.  Based on the foregoing, the 
Board will construe the August 1998 statement as a timely 
notice of disagreement concerning the assignment of a May 
1997 effective date, and will construe the February 1999 
statement as a timely notice of disagreement concerning the 
assignment of a 30 percent evaluation, for the service-
connected cystic acne with residual scarring.  The Board 
observes that the RO has not issued an SOC which addresses 
these issues.

In that regard, when presented with a timely notice of 
disagreement to which the RO has never responded by issuing 
an SOC, the proper course of action is to remand the matter 
in order for the execution of appropriate procedural 
compliance, specifically the issuance of a statement of the 
case.  See Fenderson v. West, 12 Vet. App. at 132 (citing 
Holland v. Gober, 10 Vet. App. 433, 436 (1997) (per curiam 
order)); see also 38 U.S.C. § 7105(d)(1) (1998) (stating that 
the agency of original jurisdiction (AOJ) "shall prepare a 
statement of the case" (emphasis added) setting forth 
requisite contents thereof); 38 C.F.R. § 20.302(b), (c) 
(1998) (VA regulations regarding statement of the case).

Lastly, with respect to the claim for an increased 
evaluation, the appellant offered testimonial evidence at the 
June 1999 hearing concerning symptomatic manifestations of  
residual scarring associated with his cystic acne condition, 
and has raised the issue of entitlement to a separate rating 
evaluation.  In this regard, the Board notes that it is 
possible for a veteran to have separate and distinct 
manifestations from the same disease or injury for which 
service connection has been established, permitting two 
different disability ratings.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  In accordance with the holding in 
Esteban, the RO should also consider the issue of separate 
evaluations due to additional disability associated with the 
service-connected acne to ensure that all manifestations of 
the disability are properly rated.  Id. at 262.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO for the 
following action:

1.  The RO should adjudicate the issues of 
whether there was clear and unmistakable 
error in (1) an April 1971 rating decision, 
which denied service connection for sebaceous 
cyst on the face, (2) a July 1982 rating 
decision, which assigned a 10 percent 
disability rating for cystic acne with 
residual scars, and (3) in a July 1982 rating 
decision, which denied entitlement to service 
connection for PTSD.  If the determinations 
are adverse to the appellant, he and his 
representative should be provided written 
notice of the adverse actions and they must 
be provided with notice of the appellant's 
right to initiate an appeal with respect to 
each issue.  This matter should thereafter be 
returned to the Board for appellate review 
only if the appellant has perfected an appeal 
by filing a timely substantive appeal 
relative to the issues delineated above.

2.  The RO should furnish the appellant and 
his representative a statement of the case in 
accordance with 38 U.S.C.A.          § 
7105(d); 38 C.F.R. § 19.29, which summarizes 
all of the evidence received, all applicable 
law and regulations, and should include a 
clear and detailed analysis of the reasons 
for the RO's determination relative to the 
issues of entitlement to an increased 
evaluation in excess of 30 percent for cystic 
acne with residual scarring, and (2) 
entitlement to an effective date earlier than 
May 29, 1997 for the award of a 30 percent 
evaluation for cystic acne with residual 
scarring.  The appellant and his 
representative should be given an opportunity 
to respond.  The RO should also notify the 
appellant of his right to perfect an appeal 
by filing a timely substantive appeal 
relative to each of the issues; and that the 
appeal as to the increased rating and earlier 
effective date claims will be returned to the 
Board following the issuance of the statement 
of the case only if a timely appeals are 
perfected.

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion, legal or factual, as 
to the ultimate disposition of the case at this time.  No 
action on the part of the appellant is required until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

